DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the corresponding claim(s) recite a single means, which is not “an element in a claim for a combination" as recited by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and, therefore, cannot invoke the section. Specifically, claim 18, as well as dependent claims 19-20, recite only “an encoded asset reconstructing means”. As such, claims 18-20 are not limited to the structure, material or act disclosed in the specification that performs the claimed function. See MPEP §2181(V).
.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 11-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swaminathan et al., U.S. Patent Application Publication No. 2016/0156940 (hereinafter Swaminathan).

Regarding claim 11, Swaminathan teaches a computerized system for mitigating data encoding latencies, the system comprising: 
a processor [Processor 914. Paragraph 68; FIG. 9]; and 
computer-storage media storing computer-useable instructions that, when used by the processor [Paragraph 69], cause the processor to: 
train, as each portion in a plurality of portions of at least a first digital asset is sequentially received, a codebook that corresponds to and is based on the portion being received [Training a codebook (208, 210) “on the fly” as each of the input vector (i.e. portions) of a source file (i.e. digital asset) is received a codebook (208, 210) corresponding and based on a partition received, wherein the training is done “on the fly” (i.e. as the partitions of a source/input file are received). Paragraphs 49-50; FIG. 2]; 
employ, as each portion in the plurality of portions is sequentially received, the trained codebook that corresponds to and is based on a directly preceding portion of at least the first digital asset to encode the portion of the first digital asset being received [Using, “on the fly” (i.e. as the input vectors are received) the trained codebook (208, 210) to encode the respective input vector being received. Paragraphs 44, 50, 53; FIG. 2. The codebook is based on/corresponds to the input vectors of an input file, including a directly preceding input vector. See paragraphs 49-50, 61]; and 
store at least the encoded portions together, in sequence, as one encoded digital asset associated with the first digital asset [Store encoded partitions together in an index file associated with the source/input file. Paragraphs 45, 52; FIG. 2].
	
Regarding claim 12, Swaminathan teaches the computerized system of claim 11, wherein at least the first digital asset is already encoded [The source file is compressed (i.e. already encoded). Paragraph 45, 49].

Regarding claim 13, Swaminathan teaches the computerized system of claim 11, wherein the instructions further cause the processor to: employ a bootstrap codebook to encode an initial portion of the first digital asset as the initial portion of at least the first digital asset is being received [The encoding of the input vector is performed “on the fly” while being trained (i.e. as it’s received) using a common component codebook (i.e. bootstrap codebook). Paragraphs 18, 44, 50, 53; FIG. 2].

Regarding claim 14, Swaminathan teaches the computerized system of claim 13, wherein the bootstrap codebook was trained based at least in part on a portion of at least one different digital asset [The codebook (208, 210) is a common component 228 that shared among, and thereby trained by, unique but similar content (i.e. a different digital asset). See paragraphs 18, 19, 50; FIG. 2].

Regarding claim 16, Swaminathan teaches the computerized system of claim 11, wherein the plurality of sequential portions is consecutively received [The input vectors (i.e. portions) are received one after another (see claim 11 rejection) and are thereby consecutive. See also paragraph 49-50].

Regarding claim 17, Swaminathan teaches the computerized system of claim 11, wherein each portion in at least a majority of the plurality of sequential portions has a common duration [Vector quantization is used, which inherently creates input vectors (i.e. portions) of the same size (i.e. duration). Paragraphs 21, 49, 60].

Regarding claim 18, Swaminathan teaches an asset processing engine comprising: 
an encoded asset reconstructing means for generating a single encoded digital asset based on a plurality of portions of a first digital asset that were each encoded as they were received in sequential order [The compressed components 110 (encoded asset reconstructing means) generates a reconstructed source file based on index file, wherein the index file is a plurality of portions of a source file that were encoded by the encoding component as they were received. Paragraphs 43, 45, 46, 50, 53; FIGS. 1 & 2], each portion in the plurality of portions of the first digital asset having been encoded with one of a bootstrap codebook and a codebook that was trained based on a directly preceding portion of at least the first digital asset [Each portion of the source file is encoded using a common component codebook (208,210) (i.e. bootstrap codebook). Paragraphs 18, 53; FIG. 2].

Regarding claim 19, Swaminathan teaches the asset processing engine of claim 18, wherein an initial portion in the plurality of portions of the first digital asset is encoded with the bootstrap codebook [The encoding of a received input vector is performed “on the fly” while being trained (i.e. as it’s received) using a common component codebook (i.e. bootstrap codebook). Paragraphs 18, 44, 50, 53; FIG. 2], and wherein each remaining portion in a plurality of remaining portions of the first digital asset is encoded with the codebook trained based on the directly preceding portion of at least the first digital asset [Each input vector is encoded using the codebook (208, 210) trained “on the fly” as the input vectors (i.e. including a directly preceding input vector) of an input file are received. Paragraphs 44, 49-50, 53, 61; FIG. 2.].

Regarding claim 20, Swaminathan teaches the asset processing engine of claim 19, wherein the bootstrap codebook was trained based on at least one different digital asset [The codebook (208, 210) is a common component 228 that shared among, and thereby trained by, unique but similar content (i.e. a different digital asset). See paragraphs 18, 19, 50; FIG. 2.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of Chen and Chung, “Improved Adaptive Vector Quantization Algorithm Using a Hybrid Codebook Data Structure” (hereinafter Chen).
Regarding claim 1, Swaminathan teaches a non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations for mitigating data encoding latencies comprising: 
training a codebook based on an initial portion of at least a first digital asset as the initial portion is being received [Training a codebook (208, 210) based on a received input vector (i.e. initial portion) of a source file (i.e. digital asset) “on the fly” (i.e. as it is received). Paragraphs 49-50; FIG. 2], wherein the initial portion is further encoded with a bootstrap codebook as the initial portion is being received [The encoding of the input vector is performed “on the fly” while being trained (i.e. as it’s received) using a common component codebook (i.e. bootstrap codebook). Paragraphs 18, 44, 50, 53; FIG. 2]; 
employing the trained codebook to encode a directly subsequent portion of the first digital asset as the directly subsequent portion is being received [Encoder 206 uses the trained codebook (208, 210) to encode the next received (i.e. directly subsequent) input vector. See paragraphs 44, 50, 53; FIG. 2]; and 
[The encoded input vectors (i.e. indexes) of the file are stored together in an index file. Paragraphs 45, 52; FIG. 2].
Swaminathan doesn’t teach that another codebook is trained based at least in part on the directly subsequent portion of the first digital asset as the directly subsequent portion is being received. In the same field of encoding digital assets, Chen teaches using hybrid codebook data structure such that another codebook is trained based at least in part on the directly subsequent portion of the first digital asset as the directly subsequent portion is being received [The hybrid codebook includes locality codebook (LC) (i.e. another codebook) that is updated/trained as the input vectors – including the directly subsequent input vector – are received and encoded. Chen at page 273, right column, 1st full paragraph; Fig. 3 and Fig 4]. Chen teaches that using this technique improves encoding time [Chen at Section 5, pages 280-281]. It would have been obvious to a person of ordinary skill, before the effective filing date of the invention, to modify Swaminathan vector quantization method to use Chen’s adaptive vector quantization such that codebooks include another codebook (i.e. the LC) that is trained based at least in part on the directly subsequent portion of the first digital asset as the directly subsequent portion is being received because it would improve encoding time.

Regarding claim 2, Swaminathan and Chen teach the non-transitory computer storage medium of claim 1, wherein the bootstrap codebook was trained based at least in part on a portion of a different digital asset [The codebook (208, 210) is a common component 228 that shared among, and thereby trained by, unique but similar content (i.e. a different digital asset). See Swaminathan at paragraphs 18, 19, 50; FIG. 2.].

Regarding claim 3, Swaminathan and Chen teach the non-transitory computer storage medium of claim 2, wherein the different digital asset is at least one of a prior episode of the first digital asset, a prequel or a sequel of the first digital asset, and a derivation of the first digital asset [The different digital asset is a different recording of the same tv show (i.e. derivation of the first digital asset). Swaminathan at paragraph 17].

Regarding claim 4, Swaminathan and Chen teach Ihe non-transitory computer storage medium of claim 2, wherein the different digital asset is associated with at least one of a common producer of the first digital asset, a common genre or category of the first digital asset, and a common network or channel of the first digital asset [The different digital asset is a different recording of the same tv show (i.e. common producer). Swaminathan at paragraph 17].

Regarding claim 6, Swaminathan and Chen teach the non-transitory computer storage medium of claim 1, wherein the first digital asset corresponds to a single production [The source file corresponds to a single television show (i.e. production). Swaminathan at paragraph 17].

Regarding claim 7, Swaminathan and Chen teach the non-transitory computer storage medium of claim 1, wherein the codebook and the other codebook are trained based at least in part on respective initial and directly subsequent portions of a second digital asset being received [The input vectors (i.e. portions) are received one after another (see claim 1 rejection) and are thereby consecutive. See also Swaminathan at paragraphs 49-50].

Regarding claim 8, Swaminathan and Chen teach the non-transitory computer storage medium of claim 1, wherein each of the initial and directly subsequent portions of the first digital asset have a common duration [Vector quantization is used, which inherently creates input vectors (i.e. portions) of the same size (i.e. duration). Swaminathan at paragraphs 21, 49, 60].

Regarding claim 9, Swaminathan and Chen teach the non-transitory computer storage medium of claim 1, wherein at least the first digital asset is already encoded [The source file is compressed (i.e. already encoded). Swaminathan at paragraph 45, 49].

Regarding claim 10, Swaminathan and Chen teach the non-transitory computer storage medium of claim 1, wherein each portion of at least the first digital asset is received via at least one of a streaming [The source files are received via the cloud, including at least servers (streaming servers – see Swaminathan at paragraph 47) and a network connection. Swaminathan at paragraph 25].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan and Chen and, further, in view of Kim et al., U.S. Patent Application Publication No. 2015/0332690 (hereinafter Kim).

Regarding claim 5, Swaminathan and Chen teach the non-transitory computer storage medium of claim 1, wherein the first digital asset includes “a video file, audio file, or any other digital media file” where the host is “configured to stream the digital content” [Swaminathan at paragraphs 17 and 47]. However, Swaminathan and Chen don’t explicitly teach that the first digital asset includes live content. In the same field of encoding digital assets, Kim teaches encoding digital assets that include live content [Kim at paragraphs 66-67]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to substitute Swaminathan and Chen’s digital asset with Kim’s live media because one of ordinary skill in the art could have substituted one known digital asset for another digital asset, and the results of the substitution would have been predictable.
	

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of Kim.

Regarding claim 15, Swaminathan teaches the computerized system of claim 11, wherein the first digital asset includes “a video file, audio file, or any other digital media file” where the host is “configured to stream the digital content” [Swaminathan at paragraphs 17 and 47]. However, Swaminathan doesn’t explicitly teach that the first digital asset includes live content. In the same field of encoding digital assets, Kim teaches encoding digital assets that include live content [Kim at paragraphs 66-67]. It would have 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123